DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 300 disclose in the figure 3 and could not allocate in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because there is no label for figures 4-6, 13, and 19-20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16, 26 and 29 objected to because of the following informalities: In the claim 23 has recited phrase “adapt to” and it has been held that the recitation that an element is “adapt to” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17, 20-24, 26-27 and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-8, 11, 13 and 14 of U.S. Patent No. 10188319. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 16258936 is rejected with the Non-Statutory Double Patenting with above US Patent because the above US Patents are mainly claimed the method and the system of generating a custom made orthotic or insole for footwear via 3D printing technology according to the pressure data obtain from the user and the instant application is also claim the similar concept.  Therefore, it’s obviously to one of ordinary skill in the art to utilize above US patents to reject the instant application. Please see the non-statutory table below.

Non-Statutory Double Patent Table:
Instant application No. 16258936
Patent No. 10188319
16. (New) A method comprising: receiving pressure-point data of a foot using a pressure-analysis device; generating information for configuring a 3D printing device to print an orthotic or insole comprising a plurality of compression cells at particular locations of the orthotic or insole correlated to locations represented by the pressure-point data, each compression cell having a physical structure comprising helical or spiral flex elements, and being adapted to produce an underfoot pressure response based on a measured pressure at a corresponding location represented by the pressure-point data.
17. (New) The method of claim 16, further comprising causing the 3D printing device to print the orthotic or insole based on the information.
1. A method for 3D-printing an orthotic or insole, the method comprising: receiving pressure-point data or information of a foot using a pressure-analysis device; generating 3D printer input data or information for configuring a 3D printing device to print the orthotic or insole comprising a plurality of compression cells at particular locations of the orthotic or insole correlated to locations represented by the pressure-point data or information of the foot, each compression cell having a physical structure or material adapted to produce an underfoot pressure response based on a measured pressure at a corresponding location represented by the pressure-point data or information; and causing the 3D printing device to print the orthotic or insole based on the generated 3D printer input data or information.
4. A method for custom making an orthotic or insole for footwear, the method comprising: receiving data or information obtained from a pressure detector, the data or information corresponding to a two-dimensional pressure map identifying pressure-point locations of the sole of a foot; determining a pressure number for each identified pressure-point location within the pressure map; creating, for each different pressure number, a compression cell corresponding to each different pressure number; and causing a 3D printing device to form the orthotic or insole by forming a plurality of compression cells each corresponding to the pressure number corresponding to each identified pressure-point location on the pressure map.
20. (New) The method of claim 16, wherein the locations of the orthotic or insole correlated to pressure-point data indicative of a higher pressure level are printed using softer material than the material used in other locations of the orthotic or insole.
2. The method of claim 1, wherein the locations of the orthotic or insole correlated to pressure-point data or information of the foot indicative of a higher pressure level are printed using softer material than the material used in the other locations of the orthotic or insole.
21. (New) The method of claim 16, wherein the locations represented by the pressure-point data are defined by a grid having equally-sized grid locations.
7. The method of claim 5, wherein the locations within the pressure map are defined by a grid having equally-sized grid locations.
22. (New) The method of claim 21, wherein each compression cell is of the same size as each grid location.
8. The method of claim 7, wherein each compression cell is of the same size as each grid location.
23. (New) The method of claim 16, wherein multiple compression cells are combined to create a compression cell grouping.
11. The method of claim 7, wherein multiple compression cells are combined to create a compression cell grouping.
24. (New) The method of claim 16, wherein different compression cell groupings comprise a different physical structure.
13. The method of claim 12, wherein different compression cell groupings comprise a different physical structure.
26. (New) A system comprising: a foot pressure sensor configured to sense pressure-points of a foot placed thereon and to generate pressure-point data corresponding to the sensed pressure-points; and a processor coupled to the foot pressure sensor and configured to receive the pressure- point data and generate information for configuring a 3D printing device to print an orthotic or insole compression cells at particular locations of the orthotic or insole correlated to locations represented by the pressure-point data, each compression cell having a physical structure comprising helical or spiral flex elements, and being adapted to produce an underfoot pressure response based on a measured pressure at a corresponding location represented by the pressure- point data.
27. (New) The system of claim 26, further comprising: a 3D printer coupled to the processor to receive the information and configured to form a custom orthotic or insole based on the information.
29. (New) An orthotic or insole comprising compression cells arranged and adapted to produce an underfoot pressure response customized for a particular person's foot, wherein one or more of the compression cells have a physical structure comprising helical or spiral flex elements.
14. A system for creating a custom orthotic or insole, the system comprising: a foot pressure sensor configured to sense pressure-points of a foot placed thereon and to provide data or information corresponding to the sensed pressure-points; a processor coupled to the foot pressure sensor and configured to receive the data or information corresponding to the sensed pressure-points and perform stereolithography on the data or information corresponding to the sensed pressure-points to generate 3D printer input data or information the 3D printer input data or information being descriptive of a plurality of compression cells each having a physical structure or material adapted to produce an underfoot pressure response based on a measured pressure at a corresponding location represented by the data or information corresponding to the sensed pressure-points; and a 3D printer coupled to the processor to receive the 3D printer input data or information and configured to form the to a custom orthotic or insole based on the 3D printer input data or information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. US 20160331071 in view of DesJardins et al. US 20160235158 and further in view of Wilkinson et al. US 20050177952.
Regarding claim 16, Kane et al. disclose A method comprising: receiving pressure-point data of a foot using a pressure-analysis device; generating information for configuring a 3D printing device to print an orthotic or insole (Kane et al. US 20160331071 abstract; paragraph [0020]; [0026]-[0028]; [0054]-[0056]; [0059]; [0080]; [0082] [0084]; [0090]; [0092]; figures 1-6; According to some embodiments, systems and methods for 3-dimensional modeling and printing of orthotics are provided. According to some embodiments, systems and methods for fitting a patient with an orthotic device used to redistribute the patient's weight are provided. According to some embodiments, the method comprises taking initial foot pressure readings from the patient using, for example, a pedobarograph, transmitting the pressure data to a computer and/or smart device (e.g., wirelessly) and using the pressure data to form a custom orthotic. The data can be immediately sent to a 3-D printer for manufacturing a custom orthosis on-site or the data can be forwarded offsite for the manufacture of the custom orthosis. Foot pressure readings can also be taken after the patient has been fitted with the orthotic to determine the effectiveness of the orthotic (par. 54). According to some embodiments, the system uses data recorded by a pressure mat system. According to some embodiments, data received from the pressure mat can be input into a software interface which analyzes the data and, based on the data, design an orthotic to correct for the abnormalities of the patient's feet (par. 59).), and being adapted to produce an underfoot pressure response based on a measured pressure at a corresponding location represented by the pressure-point data  (Kane et al. US 20160331071 abstract; paragraph [0020]; [0026]-[0028]; [0030]; [0037]; [0045]; [0047]; [0054]-[0056]; [0059]; [0077]-[0078]; [0080]; [0082] [0084]; [0090]; [0092]; figures 1-6; FIG. 3 is a schematic representation of a graphical user interface (GUI) created in coding software that GUI includes (from left to right): a pressure map data taken from the pressure mat with options of looking at the heel, midfoot, forefoot, toe, or an overlay of all the data; a top down view of the orthotic with the selected section highlighted (selections will include, but are not limited to: heel, midfoot, forefoot, and toe); and a side view of the orthotic for visualizing the amount of extrusion occurring, along with a suggested extrusion amount based on calculations done in a coding software (par. 45). The data collected from the pressure sensing device can be transferred into coding software, such as MATLAB. The data can be represented as a plot of points in the x-, y-, and z-planes. The pressure data can be taken in real time as the patient walks across the pressure mat……..The spreadsheet data can be comprised of a grid of rows and columns (e.g., 88 rows and 96 columns) representing each pressure sensor, and the values of the sensors range from 0 (no pressure) to 256 (maximum pressure). The coding software then imports the spreadsheet data for analysis (par. 77).).  
Kane et al. do not explicitly teach comprising a plurality of compression cells at particular locations of the orthotic or insole correlated to locations represented by the pressure-point data, each compression cell having a physical structure comprising helical or spiral flex elements.
DesJardins et al. teach comprising a plurality of compression cells at particular locations of the orthotic or insole correlated to locations represented by the pressure-point data (DesJardins et al. US 20160235158 abstract; paragraph [0008-[0010]; [0020]-[0022]; [0036]-[0043]; [0074]-[0077]; figures 1-16; FIG. 2 illustrates one embodiment of an orthotic layer 10. In this particular embodiment, the orthotic layer is a component of a full size insole orthotic, but it should be understood that the present disclosure is likewise directed to partial sole orthotics that are designed to extend across only a portion of the insole of a shoe (par. 36). As illustrated in the inset of FIG. 2, the layer 10 includes a plurality of individual cells 12 across the layer 10 (par. 37).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Kane et al. and DesJardins et al. by comprising the teaching of DesJardins et al. into the method of Kane et al.. The motivation to combine these arts is to provide plurality cells in the layer from DesJardins et al. reference into Kane et al. reference to enhance a better condition in the footwear so user can feel comfortable.
The combination of Kane et al. and DesJardins et al. do not explicitly teach each compression cell having a physical structure comprising helical or spiral flex elements.
Wilkinson et al. teach each compression cell having a physical structure comprising helical or spiral flex elements (Wilkinson et al. US 20050177952 abstract; paragraph [0004]-[0005]; [0046]-[0047]; [0064]-[0066]; figures 1-14; The support cell may be made from a molded plastic or flexible resin formed into a pod- or cartridge-like structure having a helical pattern on its outer construct, however, other resilient means can be used (par. 5). FIG. 3A illustrates a side view of a typical fluid cell 14 having a double helical pattern 530, a vertical rotational axis 540, and a single port 40. The fluid cells 14 may have a single helical pattern or a double helical pattern (par. 47).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Kane et al. and DesJardins et al. with Wilkinson et al. by comprising the teaching of Wilkinson et al. into the method of Kane et al. and DesJardins et al.. The motivation to combine these arts is to provide helical pattern from Wilkinson et al. reference into Kane et al. and DesJardins et al. reference for user design desire.
Regarding claim 17, the combination of Kane et al., DesJardins et al. and Wilkinson et al. disclose the method of claim 16, further comprising causing the 3D printing device to print the orthotic or insole based on the information (Kane et al. US 20160331071 abstract; paragraph [0020]; [0026]-[0028]; [0054]-[0056]; [0059]; [0080]; [0082] [0084]; [0090]; [0092]; figures 1-6; According to some embodiments, systems and methods for 3-dimensional modeling and printing of orthotics are provided. According to some embodiments, systems and methods for fitting a patient with an orthotic device used to redistribute the patient's weight are provided. According to some embodiments, the method comprises taking initial foot pressure readings from the patient using, for example, a pedobarograph, transmitting the pressure data to a computer and/or smart device (e.g., wirelessly) and using the pressure data to form a custom orthotic. The data can be immediately sent to a 3-D printer for manufacturing a custom orthosis on-site or the data can be forwarded offsite for the manufacture of the custom orthosis. Foot pressure readings can also be taken after the patient has been fitted with the orthotic to determine the effectiveness of the orthotic (par. 54). According to some embodiments, the system uses data recorded by a pressure mat system. According to some embodiments, data received from the pressure mat can be input into a software interface which analyzes the data and, based on the data, design an orthotic to correct for the abnormalities of the patient's feet (par. 59).).  
Regarding claim 18, the combination of Kane et al., DesJardins et al. and Wilkinson et al. disclose the method of claim 16, wherein generating the information comprises determining a pressure number for each location represented by the pressure-point data, and wherein each compression cell is selected to correspond to each pressure number (Kane et al. US 20160331071 abstract; paragraph [0020]; [0026]-[0028]; [0030]; [0037]; [0045]; [0047]; [0054]-[0056]; [0059]; [0077]; [0080]; [0082] [0084]; [0090]; [0092]; figures 1-6; FIG. 3 is a schematic representation of a graphical user interface (GUI) created in coding software that GUI includes (from left to right): a pressure map data taken from the pressure mat with options of looking at the heel, midfoot, forefoot, toe, or an overlay of all the data; a top down view of the orthotic with the selected section highlighted (selections will include, but are not limited to: heel, midfoot, forefoot, and toe); and a side view of the orthotic for visualizing the amount of extrusion occurring, along with a suggested extrusion amount based on calculations done in a coding software (par. 45). The data collected from the pressure sensing device can be transferred into coding software, such as MATLAB. The data can be represented as a plot of points in the x-, y-, and z-planes. The pressure data can be taken in real time as the patient walks across the pressure mat……..The spreadsheet data can be comprised of a grid of rows and columns (e.g., 88 rows and 96 columns) representing each pressure sensor, and the values of the sensors range from 0 (no pressure) to 256 (maximum pressure). The coding software then imports the spreadsheet data for analysis (par. 77). According to the cited passages and figures above, examiner construe the system measures the pressure data of various parts of the foot via pressure sensor and the pressure data value for different parts of the foot is imported for analysis.).  
Regarding claim 19, the combination of Kane et al., DesJardins et al. and Wilkinson et al. disclose the method of claim 18, wherein each pressure number is an integer value within a designated numerical range (Kane et al. US 20160331071 abstract; paragraph [0020]; [0026]-[0028]; [0030]; [0037]; [0045]; [0047]; [0054]-[0056]; [0059]; [0077]; [0080]; [0082] [0084]; [0090]; [0092]; figures 1-6; FIG. 3 is a schematic representation of a graphical user interface (GUI) created in coding software that GUI includes (from left to right): a pressure map data taken from the pressure mat with options of looking at the heel, midfoot, forefoot, toe, or an overlay of all the data; a top down view of the orthotic with the selected section highlighted (selections will include, but are not limited to: heel, midfoot, forefoot, and toe); and a side view of the orthotic for visualizing the amount of extrusion occurring, along with a suggested extrusion amount based on calculations done in a coding software (par. 45). The data collected from the pressure sensing device can be transferred into coding software, such as MATLAB. The data can be represented as a plot of points in the x-, y-, and z-planes. The pressure data can be taken in real time as the patient walks across the pressure mat……..The spreadsheet data can be comprised of a grid of rows and columns (e.g., 88 rows and 96 columns) representing each pressure sensor, and the values of the sensors range from 0 (no pressure) to 256 (maximum pressure). The coding software then imports the spreadsheet data for analysis (par. 77).  According to the cited passages and figure above the pressure range running from 0 = no pressure to the maximum pressure = 256 and examiner construe these values as a numerical range.).  
Regarding claim 23, the combination of Kane et al., DesJardins et al. and Wilkinson et al. disclose the method of claim 16, wherein multiple compression cells are combined to create a compression cell grouping (DesJardins et al. US 20160235158 abstract; paragraph [0008-[0010]; [0020]-[0022]; [0036]-[0043]; [0074]-[0077]; figures 1-16; FIG. 3 illustrates a group of individual cells 12 of the layer 10 of FIG. 2 in a top view (left) and a perspective view (right). As can be seen, in this embodiment, each cell 12 is triangular in cross section and is defined by the top 4, bottom 6 and surrounding wall 8 of the cell. A group of six individual cells 12 together form a hexagonal cylinder 13, with a plurality of the individual cells 12 and hexagonal cylinders 13 stretching across the layer 10 of FIG. 2 (par. 38). According to the cited passages and figures, examiner construes a hexagonal cylinder 13 as a compressing cell grouping by plurality of individual cell 12 combine.).  
Regarding claim 24, the combination of Kane et al., DesJardins et al. and Wilkinson et al. disclose the method of claim 16, wherein different compression cell groupings comprise a different physical structure (DesJardins et al. US 20160235158 abstract; paragraph [0008-[0010]; [0020]-[0022]; [0036]-[0043]; [0074]-[0077]; figures 1-16; In the embodiment of FIG. 10, the layer region 310 is similar to that of the other layer regions 110, 210, but the surrounding wall 308 of each cell 312 is tapered, and is tapered to a greater extent than is the surrounding wall 208 of the cells 212 of FIG. 9. As such the void volume of each of the cells 312 of the region 310 is smaller yet as compared to the cells 212 of the region 210 and the cells 112 of the region 110. Assuming that the layer region 310 is formed of the same material as the layer regions 210 and 110, the layer region 310 will exhibit an increase in the overall hardness as compared to the other two (par. 43).  As shows in the figures 8-10, there are different void volume in the cell, for example figure 8 have a larger void volume than the void volume in the figure 9 and 10, figure 9 have a larger void volume than the void volume in the figure 10. Therefore, examiner construe different void volume in the cell will form a different physical structure for different compression cell grouping.).  
Regarding claim 25, the combination of Kane et al., DesJardins et al. and Wilkinson et al. disclose An orthotic or insole produced according to the method of claim 16 (Kane et al. US 20160331071 abstract; paragraph [0020]; [0026]-[0028]; [0054]-[0056]; [0059]; [0080]; [0082] [0084]; [0090]; [0092]; figures 1-6; According to some embodiments, systems and methods for 3-dimensional modeling and printing of orthotics are provided. According to some embodiments, systems and methods for fitting a patient with an orthotic device used to redistribute the patient's weight are provided. According to some embodiments, the method comprises taking initial foot pressure readings from the patient using, for example, a pedobarograph, transmitting the pressure data to a computer and/or smart device (e.g., wirelessly) and using the pressure data to form a custom orthotic. The data can be immediately sent to a 3-D printer for manufacturing a custom orthosis on-site or the data can be forwarded offsite for the manufacture of the custom orthosis. Foot pressure readings can also be taken after the patient has been fitted with the orthotic to determine the effectiveness of the orthotic (par. 54).).  
Regarding claim 26, Kane et al. disclose A system comprising: a foot pressure sensor configured to sense pressure-points of a foot placed thereon and to generate pressure-point data corresponding to the sensed pressure-points; and a processor coupled to the foot pressure sensor and configured to receive the pressure- point data and generate information for configuring a 3D printing device to print an orthotic or insole (Kane et al. US 20160331071 abstract; paragraph [0020]; [0026]-[0028]; [0054]-[0056]; [0059]; [0062]; [0077]-[0080]; [0082] [0084]; [0090]; [0092]; [0104]; figures 1-6; According to some embodiments, systems and methods for 3-dimensional modeling and printing of orthotics are provided. According to some embodiments, systems and methods for fitting a patient with an orthotic device used to redistribute the patient's weight are provided. According to some embodiments, the method comprises taking initial foot pressure readings from the patient using, for example, a pedobarograph, transmitting the pressure data to a computer and/or smart device (e.g., wirelessly) and using the pressure data to form a custom orthotic. The data can be immediately sent to a 3-D printer for manufacturing a custom orthosis on-site or the data can be forwarded offsite for the manufacture of the custom orthosis. Foot pressure readings can also be taken after the patient has been fitted with the orthotic to determine the effectiveness of the orthotic (par. 54). According to some embodiments, the system uses data recorded by a pressure mat system. According to some embodiments, data received from the pressure mat can be input into a software interface which analyzes the data and, based on the data, design an orthotic to correct for the abnormalities of the patient's feet (par. 59).), and being adapted to produce an underfoot pressure response based on a measured pressure at a corresponding location represented by the pressure- point data (Kane et al. US 20160331071 abstract; paragraph [0020]; [0026]-[0028]; [0030]; [0037]; [0045]; [0047]; [0054]-[0056]; [0059]; [0077]-[0078]; [0080]; [0082] [0084]; [0090]; [0092]; figures 1-6; FIG. 3 is a schematic representation of a graphical user interface (GUI) created in coding software that GUI includes (from left to right): a pressure map data taken from the pressure mat with options of looking at the heel, midfoot, forefoot, toe, or an overlay of all the data; a top down view of the orthotic with the selected section highlighted (selections will include, but are not limited to: heel, midfoot, forefoot, and toe); and a side view of the orthotic for visualizing the amount of extrusion occurring, along with a suggested extrusion amount based on calculations done in a coding software (par. 45). The data collected from the pressure sensing device can be transferred into coding software, such as MATLAB. The data can be represented as a plot of points in the x-, y-, and z-planes. The pressure data can be taken in real time as the patient walks across the pressure mat……..The spreadsheet data can be comprised of a grid of rows and columns (e.g., 88 rows and 96 columns) representing each pressure sensor, and the values of the sensors range from 0 (no pressure) to 256 (maximum pressure). The coding software then imports the spreadsheet data for analysis (par. 77).).  
Kane et al. do not explicitly teach compression cells at particular locations of the orthotic or insole correlated to locations represented by the pressure-point data, each compression cell having a physical structure comprising helical or spiral flex elements.
DesJardins et al. teach compression cells at particular locations of the orthotic or insole correlated to locations represented by the pressure-point data (DesJardins et al. US 20160235158 abstract; paragraph [0008-[0010]; [0020]-[0022]; [0036]-[0043]; [0074]-[0077]; figures 1-16; FIG. 2 illustrates one embodiment of an orthotic layer 10. In this particular embodiment, the orthotic layer is a component of a full size insole orthotic, but it should be understood that the present disclosure is likewise directed to partial sole orthotics that are designed to extend across only a portion of the insole of a shoe (par. 36). As illustrated in the inset of FIG. 2, the layer 10 includes a plurality of individual cells 12 across the layer 10 (par. 37).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Kane et al. and DesJardins et al. by comprising the teaching of DesJardins et al. into the system of Kane et al.. The motivation to combine these arts is to provide plurality cells in the layer from DesJardins et al. reference into Kane et al. reference to enhance a better condition in the footwear so user can feel comfortable.
The combination of Kane et al. and DesJardins et al. do not explicitly teach each compression cell having a physical structure comprising helical or spiral flex elements.
Wilkinson et al. teach each compression cell having a physical structure comprising helical or spiral flex elements (Wilkinson et al. US 20050177952 abstract; paragraph [0004]-[0005]; [0046]-[0047]; [0063]-[0066]; figures 1-14; FIG. 3A illustrates a side view of a typical fluid cell 14 having a double helical pattern 530, a vertical rotational axis 540, and a single port 40. The fluid cells 14 may have a single helical pattern or a double helical pattern (par. 47). As show in the figure 2, the cell 14 do have circular shape for top and bottom.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Kane et al. and DesJardins et al. with Wilkinson et al. by comprising the teaching of Wilkinson et al. into the system of Kane et al. and DesJardins et al.. The motivation to combine these arts is to provide helical pattern from Wilkinson et al. reference into Kane et al. and DesJardins et al. reference for user design desire.
Regarding claim 27, the combination of Kane et al., DesJardins et al. and Wilkinson et al. disclose the system of claim 26, further comprising: a 3D printer coupled to the processor to receive the information and configured to form a custom orthotic or insole based on the information (Kane et al. US 20160331071 abstract; paragraph [0020]; [0026]-[0028]; [0054]-[0056]; [0059]; [0062]; [0077]-[0080]; [0082] [0084]; [0090]; [0092]; [0104]; figures 1-6; According to some embodiments, systems and methods for 3-dimensional modeling and printing of orthotics are provided. According to some embodiments, systems and methods for fitting a patient with an orthotic device used to redistribute the patient's weight are provided. According to some embodiments, the method comprises taking initial foot pressure readings from the patient using, for example, a pedobarograph, transmitting the pressure data to a computer and/or smart device (e.g., wirelessly) and using the pressure data to form a custom orthotic. The data can be immediately sent to a 3-D printer for manufacturing a custom orthosis on-site or the data can be forwarded offsite for the manufacture of the custom orthosis. Foot pressure readings can also be taken after the patient has been fitted with the orthotic to determine the effectiveness of the orthotic (par. 54). According to some embodiments, the system uses data recorded by a pressure mat system. According to some embodiments, data received from the pressure mat can be input into a software interface which analyzes the data and, based on the data, design an orthotic to correct for the abnormalities of the patient's feet (par. 59).).  
Regarding claim 28, the combination of Kane et al., DesJardins et al. and Wilkinson et al. disclose the system of claim 26, wherein the processor is configured to determine a pressure number for each identified pressure-point location, and wherein each compression cell is selected to correspond to each pressure number  (Kane et al. US 20160331071 abstract; paragraph [0020]; [0026]-[0028]; [0030]; [0037]; [0045]; [0047]; [0054]-[0056]; [0059]; [0077]-[0080]; [0082] [0084]; [0090]; [0092]; [0104]; figures 1-6; FIG. 3 is a schematic representation of a graphical user interface (GUI) created in coding software that GUI includes (from left to right): a pressure map data taken from the pressure mat with options of looking at the heel, midfoot, forefoot, toe, or an overlay of all the data; a top down view of the orthotic with the selected section highlighted (selections will include, but are not limited to: heel, midfoot, forefoot, and toe); and a side view of the orthotic for visualizing the amount of extrusion occurring, along with a suggested extrusion amount based on calculations done in a coding software (par. 45). The data collected from the pressure sensing device can be transferred into coding software, such as MATLAB. The data can be represented as a plot of points in the x-, y-, and z-planes. The pressure data can be taken in real time as the patient walks across the pressure mat……..The spreadsheet data can be comprised of a grid of rows and columns (e.g., 88 rows and 96 columns) representing each pressure sensor, and the values of the sensors range from 0 (no pressure) to 256 (maximum pressure). The coding software then imports the spreadsheet data for analysis (par. 77). According to the cited passages and figures above, examiner construe the system measures the pressure data of various parts of the foot via pressure sensor and the pressure data value for different parts of the foot is imported for analysis.).   
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. US 20160331071, in view of DesJardins et al. US 20160235158, in view of Wilkinson et al. US 20050177952 and further in view of Tow US 20160374431.
Regarding claim 20, the combination of Kane et al., DesJardins et al. and Wilkinson et al. teach all the limitation in the claim 16.
However, the combination of Kane et al., DesJardins et al. and Wilkinson et al. do teach about obtain pressure data from user for generate a custom made orthotic or insole but the combination of Kane et al., DesJardins et al. and Wilkinson et al. do not explicitly teach the method of claim 16, wherein the locations of the orthotic or insole correlated to pressure-point data indicative of a higher pressure level are printed using softer material than the material used in other locations of the orthotic or insole.
Tow teaches the method of claim 16, wherein the locations of the orthotic or insole correlated to pressure-point data indicative of a higher pressure level are printed using softer material than the material used in other locations of the orthotic or insole (Tow US 20160374431 abstract; paragraph [0010]; [0102]-[0104]; [0138]; [0141]-[0147]; [0187]; [0200]; figures 4-7, 12, 26-27, 33-42 and 48-55; A custom medical device may have particular regions in which several layers of one or more materials are deposited in one or more patterns to accommodate particular needs of a patient. For example, a patient may have a foot orthotic created where the dorsal aspect of the orthotic is fabricated in a loose pattern to allow air to permeate that region and act as a cushion for the foot, whereas the plantar aspect can be fabricated with a more solid pattern in order to maximize the surface area in contact with the patient's shoe, so as to maximize the orthotic's grip and help the patient walk better or more comfortably. There may also be regions within an orthotic that differ from the predominant properties of the orthotic to provide a softer feel (or some other attribute) in order to accommodate a localized issue, such as pain in a calcaneus or bunion joint. Mechanical properties can be designed to provide a cost effective orthotic which performs clinical functions and address practical concerns (e.g., fitting, gripping, bending, etc.) (par. 145).  According to the cited passages and figures, Examiner interpreted different location on patient foot have a different pressure point, therefore the system custom different layer of one or more material to accommodate the comfortable for patient.  For example, some particular location, the system provides a hard layer and other location provide a softer layer.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Kane et al., DesJardins et al. and Wilkinson et al. with Tow by comprising the teaching of Tow into the method of Kane et al., DesJardins et al. and Wilkinson et al.. The motivation to combine these arts is to provide several layers of one or more material for particular region from Tow reference into Kane et al., DesJardins et al. and Wilkinson et al. reference for accommodate the comfortable of the patient.
Regarding claim 21, the combination of Kane et al., DesJardins et al., Wilkinson et al. and Tow disclose the method of claim 16, wherein the locations represented by the pressure-point data are defined by a grid having equally-sized grid locations (Tow US 20160374431 abstract; paragraph [0102]-[0104]; [0138]; [0141]; [0147]; [0187]; [0200]; figures 4-7, 12, 26-27, 33-42 and 48-55; This can be visualized as splitting the orthotic top surface into a grid, where each section is the length and width a cube of the minimum size of a “depositable unit” of a particular (material-mimicking) pattern or material. The tolerance for variation in the material properties across this region may be set by the user. With such a grid overlaid the 2D prescription, the regions of the orthotic prescription can be combined into groups of particular patterns, materials, and geometries (which may account for the pad and its transition to the rest of the orthotic, if applied as such) (par. 47). Various techniques can be used to achieve desired mechanical properties. FIG. 6 provides an illustrative custom medical device, in this instance foot orthotic 600, which could be manufactured by embodiments of the present invention as described herein. Orthotic 600 has a shell 601 that is fabricated by an extrusion process, optionally with an internal crisscross-style grid pattern 606 or another structural design (such as a honeycomb structure) in certain regions of orthotic 600, with said regions optionally being fabricated using hard plastic or soft (i.e., more compressive) materials like certain TPEs or silicones…….Further, it should be understood that the grid pattern 606 could be oriented straight up and down or shifted ninety-degrees by printing the orthotic in embodiments of the invention using a specialized printing orientation detailed below (par. 104). According to the cited passages and figures, examine construe each square cell in the grid pattern 606 have a same size.).  
Regarding claim 22, the combination of Kane et al., DesJardins et al., Wilkinson et al. and Tow disclose the method of claim 21, wherein each compression cell is of the same size as each grid location (Tow US 20160374431 abstract; paragraph [0102]-[0104]; [0138]; [0141]; [0147]; [0187]; [0200]; figures 4-7, 12, 26-27, 33-42 and 48-55;; This can be visualized as splitting the orthotic top surface into a grid, where each section is the length and width a cube of the minimum size of a “depositable unit” of a particular (material-mimicking) pattern or material. The tolerance for variation in the material properties across this region may be set by the user. With such a grid overlaid the 2D prescription, the regions of the orthotic prescription can be combined into groups of particular patterns, materials, and geometries (which may account for the pad and its transition to the rest of the orthotic, if applied as such) (par. 47). Various techniques can be used to achieve desired mechanical properties. FIG. 6 provides an illustrative custom medical device, in this instance foot orthotic 600, which could be manufactured by embodiments of the present invention as described herein. Orthotic 600 has a shell 601 that is fabricated by an extrusion process, optionally with an internal crisscross-style grid pattern 606 or another structural design (such as a honeycomb structure) in certain regions of orthotic 600, with said regions optionally being fabricated using hard plastic or soft (i.e., more compressive) materials like certain TPEs or silicones…….Further, it should be understood that the grid pattern 606 could be oriented straight up and down or shifted ninety-degrees by printing the orthotic in embodiments of the invention using a specialized printing orientation detailed below (par. 104). According to the cited passages and figures, examine construe each square cell in the grid pattern 606 have a same size.).
Claims 29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over DesJardins et al. US 20160235158, in view of Wilkinson et al. US 20050177952.
Regarding claim 29, DesJardins et al. teach An orthotic or insole comprising compression cells arranged and adapted to produce an underfoot pressure response customized for a particular person's foot (DesJardins et al. US 20160235158 abstract; paragraph [0008-[0010]; [0020]-[0022]; [0036]-[0043]; [0074]-[0077]; figures 1-16; FIG. 2 illustrates one embodiment of an orthotic layer 10. In this particular embodiment, the orthotic layer is a component of a full size insole orthotic, but it should be understood that the present disclosure is likewise directed to partial sole orthotics that are designed to extend across only a portion of the insole of a shoe (par. 36). As illustrated in the inset of FIG. 2, the layer 10 includes a plurality of individual cells 12 across the layer 10 (par. 37). In one embodiment, a custom-made foot orthotic can be provided for a subject. According to this embodiment, a custom-made orthotic can first be designed via clinical evaluation of the patient. For instance, and with reference to FIG. 16, following determination that an orthotic is needed for a patient, a variety of physical input data can be obtained. In one embodiment a reference insert orthotic can placed into a patient's shoe to obtain a reference topography and size. Clinical evaluation can be used to determine pressure points for the patient, for instance using pressure sensing technology as is known in the art such as, and without limitation, foot impressions, castings, or other 3D impressions of the patient's foot (par. 74).).
DesJardins et al. do not explicitly teach wherein one or more of the compression cells have a physical structure comprising helical or spiral flex elements.
Wilkinson et al. teach wherein one or more of the compression cells have a physical structure comprising helical or spiral flex elements (Wilkinson et al. US 20050177952 abstract; paragraph [0004]-[0005]; [0046]-[0047]; [0063]-[0066]; figures 1-14; FIG. 3A illustrates a side view of a typical fluid cell 14 having a double helical pattern 530, a vertical rotational axis 540, and a single port 40. The fluid cells 14 may have a single helical pattern or a double helical pattern (par. 47). As show in the figure 2, the cell 14 do have circular shape for top and bottom.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine DesJardins et al. and Wilkinson et al. by comprising the teaching of Wilkinson et al. into the system of DesJardins et al.. The motivation to combine these arts is to provide helical pattern from Wilkinson et al. reference into DesJardins et al. reference for user design desire.
Regarding claim 31, the combination of DesJardins et al. and Wilkinson et al. disclose the orthotic or insole of claim 29, wherein each compression cell is selected from a compression cell type, and wherein each compression cell type has a different structure that dictates underfoot pressure response (DesJardins et al. US 20160235158 abstract; paragraph [0008-[0010]; [0020]-[0022]; [0036]-[0043]; [0074]-[0077]; figures 1-16; FIG. 2 illustrates one embodiment of an orthotic layer 10. In this particular embodiment, the orthotic layer is a component of a full size insole orthotic, but it should be understood that the present disclosure is likewise directed to partial sole orthotics that are designed to extend across only a portion of the insole of a shoe (par. 36). As illustrated in the inset of FIG. 2, the layer 10 includes a plurality of individual cells 12 across the layer 10 (par. 37). In the embodiment of FIG. 10, the layer region 310 is similar to that of the other layer regions 110, 210, but the surrounding wall 308 of each cell 312 is tapered, and is tapered to a greater extent than is the surrounding wall 208 of the cells 212 of FIG. 9. As such the void volume of each of the cells 312 of the region 310 is smaller yet as compared to the cells 212 of the region 210 and the cells 112 of the region 110. Assuming that the layer region 310 is formed of the same material as the layer regions 210 and 110, the layer region 310 will exhibit an increase in the overall hardness as compared to the other two (par. 43).  As shows in the figures 8-10, there are different void volume in the cell, for example figure 8 have a larger void volume than the void volume in the figure 9 and 10, figure 9 have a larger void volume than the void volume in the figure 10. Therefore, examiner construe different void volume in the cell will form a different physical structure for different compression cell grouping. These different void volume in the cell embed in the insole that place under the foot.).  
Regarding claim 32, the combination of DesJardins et al. and Wilkinson et al. disclose the orthotic or insole of claim 29, wherein at least one compression cell comprises a circular top portion and a circular bottom portion that is connected by a helical or spiral flex element (Wilkinson et al. US 20050177952 abstract; paragraph [0004]-[0005]; [0046]-[0047]; [0063]-[0066]; figures 1-14; FIG. 3A illustrates a side view of a typical fluid cell 14 having a double helical pattern 530, a vertical rotational axis 540, and a single port 40. The fluid cells 14 may have a single helical pattern or a double helical pattern (par. 47). As show in the figure 2, the cell 14 do have circular shape for top and bottom.).  
Regarding claim 33, the combination of DesJardins et al. and Wilkinson et al. disclose the orthotic or insole of claim 29, wherein, when downward pressure is applied to the compression cells, the helical or spiral flex elements bias back towards their at-rest positions (Wilkinson et al. US 20050177952 abstract; paragraph [0004]-[0005]; [0046]-[0048]; [0050]; [0063]-[0066]; figures 1-14; FIG. 3A illustrates a side view of a typical fluid cell 14 having a double helical pattern 530, a vertical rotational axis 540, and a single port 40. The fluid cells 14 may have a single helical pattern or a double helical pattern. However, the fluid cell 14 may also be any fluid cell which has a spring bias which effects the reformation of the fluid cell 14 such that the fluid cell 14 collapses when loaded with a load having a force which is greater than the sum of the forces within the fluid cell 14, including the pressure of the fluid inside the fluid cell 14 multiplied by the area of the fluid cell 14 supporting the load, plus the reforming force of the fluid cell 14, and said fluid cell 14 reforms when said load is reduced to a load having a force which is less than the sum of the force within the fluid cell and the reforming force of the fluid cell 14. In other words, the fluid cell acts as a reforming element such that once the fluid cell 14 is compressed with the weight of a person or article, the fluid cell 14 will reform when the weight is reduced. Equilibrium is achieved when the forces within the fluid cell, including the pressure of the fluid within the fluid cell multiplied by the area of the fluid cell supporting the load, plus the force provided by the spring bias of the fluid cell equal the weight of the load. (par. 47).).  
Regarding claim 34, the combination of DesJardins et al. and Wilkinson et al. disclose the orthotic or insole of claim 29, wherein at least one compression cell is formed from a grouping of four smaller versions of a compression cell type that are joined together to form an essentially square cell (DesJardins et al. US 20160235158 abstract; paragraph [0008-[0010]; [0020]-[0022]; [0036]-[0043]; [0074]-[0077]; figures 1-16; The cross sectional shapes of the individual cells 12 of a layer are not particularly limited. The individual cells 12 of a layer can be triangular, as illustrated in FIG. 3 or any other desired shape. By way of example, and without limitation, FIGS. 4, 5, and 6 present top views of circular, hexagonal, and square cells, respectively. Moreover, combinations of cell cross sectional shapes and sizes across a layer are also encompassed herein. For instance FIG. 7 illustrates one embodiment of cell geometry including square cells of different sizes that would be considered practical for orthotics and associated anatomical considerations so as to affect skin/external surface pressures. While the size of the individual cells can vary, the cells 12 can generally have a perimeter of from about 1 mm to about 10 mm, with a height 13 ranging from about 1 mm to about 20 mm (par. 40).).  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over DesJardins et al. US 20160235158, in view of Wilkinson et al. US 20050177952 and further in view of Tow US 20160374431.
Regarding claim 30, the combination of DesJardins et al. and Wilkinson et al. teach all the limitation in the claim 29.
However, the combination of DesJardins et al. and Wilkinson et al. do teach a group of cells but the combination of DesJardins et al. and Wilkinson et al. do not explicitly teach the orthotic or insole of claim 29, wherein the compression cells are equally sized and arranged in a grid.
Tow teaches the orthotic or insole of claim 29, wherein the compression cells are equally sized and arranged in a grid (Tow US 20160374431 abstract; paragraph [0102]-[0104]; [0138]; [0141]; [0147]; [0187]; [0200]; figures 4-7, 12, 26-27, 33-42 and 48-55; This can be visualized as splitting the orthotic top surface into a grid, where each section is the length and width a cube of the minimum size of a “depositable unit” of a particular (material-mimicking) pattern or material. The tolerance for variation in the material properties across this region may be set by the user. With such a grid overlaid the 2D prescription, the regions of the orthotic prescription can be combined into groups of particular patterns, materials, and geometries (which may account for the pad and its transition to the rest of the orthotic, if applied as such) (par. 47). Various techniques can be used to achieve desired mechanical properties. FIG. 6 provides an illustrative custom medical device, in this instance foot orthotic 600, which could be manufactured by embodiments of the present invention as described herein. Orthotic 600 has a shell 601 that is fabricated by an extrusion process, optionally with an internal crisscross-style grid pattern 606 or another structural design (such as a honeycomb structure) in certain regions of orthotic 600, with said regions optionally being fabricated using hard plastic or soft (i.e., more compressive) materials like certain TPEs or silicones…….Further, it should be understood that the grid pattern 606 could be oriented straight up and down or shifted ninety-degrees by printing the orthotic in embodiments of the invention using a specialized printing orientation detailed below (par. 104). According to the cited passages and figures, examine construe each square cell in the grid pattern 606 have a same size.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine DesJardins et al. and Wilkinson et al. with Tow by comprising the teaching of Tow into the system of DesJardins et al. and Wilkinson et al.. The motivation to combine these arts is to provide a grid pattern for particular region from Tow reference into DesJardins et al. and Wilkinson et al. reference for accommodate the comfortable of the patient.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over DesJardins et al. US 20160235158, in view of Wilkinson et al. US 20050177952 and further in view of Macdonnell et al. US 20160340593.
Regarding claim 35, the combination of DesJardins et al. and Wilkinson et al. teach all the limitation in the claim 29.
The combination of DesJardins et al. and Wilkinson et al. do not explicitly teach the orthotic or insole of claim 29, wherein at least one compression cell comprises a web-like structure connected to and surrounding a polyhedron-shaped interior structure.
Macdonnell et al. teach the orthotic or insole of claim 29, wherein at least one compression cell comprises a web-like structure connected to and surrounding a polyhedron-shaped interior structure (Macdonnell et al. US 20160340593 paragraph [0052]; figure 2; Substrate providing member 140 can be any shape for optimizing the surface area upon which catalyst composite 150 is disposed to receive electromagnetic radiation. For example, substrate member 140 can define any shape, e.g., a planar, spherical, ovoidal, elliptical, prismoidal, polyhedron, or pyramidal body. In some embodiments, the catalyst composite 150 can be coated on bead(s), pellet(s), or the like. In other embodiments, catalyst composite 150 can be coated on a body having a generally planar or corrugated surface, such as a fin(s) radially extending out from a central core or a cylindrical body having an outer surface comprising a plurality of undulating or otherwise protruding features to form a corrugated surface. In yet other embodiments, substrate-providing member can comprise three-dimensional substantially porous body or web-like body that provides a substrate and allows sunlight to pass through its full depth (par. 52).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine DesJardins et al. and Wilkinson et al. with Macdonnell et al. by comprising the teaching of Macdonnell et al. into the system of DesJardins et al. and Wilkinson et al.. The motivation to combine these arts is to provide a substrate member with different shape and web-like body from Macdonnell et al. reference into DesJardins et al. and Wilkinson et al. reference for user design desire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683